DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application has PRO 62/675,029 05/22/2018.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 03/26/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.          Applicant’s election without traverse of claims 1-12 drawn to a method and species (i) procedure: drilling a wellbore, (ii) weighting agent: barium sulfate, (iii) base oil: synthetic oil, (iv) organophilic clay: hectorite, (v) filtration control agent: pliolite, and (vi) rheology modifier: ethoxylated alcohol-based rheology modifier in the reply filed on 02/26/21 is acknowledged.
Scope of the Elected Invention
6.        Claims 1-12, 23-26 are pending in this application.  Claims 7-12, 26 are withdrawn in an amendment filed on 02/26/21. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-6, 23-25 are drawn to a method and species (i) procedure: drilling a wellbore, (ii) weighting agent: barium sulfate, (iii) base oil: synthetic oil, (iv) organophilic clay: hectorite, (v) filtration control agent: pliolite, and (vi) rheology modifier: ethoxylated alcohol-based rheology modifier.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.        Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          In Claim 5 the recitation “the temperature of the invert emulsion drilling fluid ranges from about 40 °F to about 300 °F” is considered confusing because the temperature range stated in the instant claim is usually a wellbore temperature where the drilling fluid is injected and circulated. Applicants are required to provide the clarification how the drilling fluid has instantly claimed temperature range. Alternatively, 

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 1-6, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 7435706) in view of Patel (US 2003/0158046).
            Regarding claims 1, 4, 24-25, Mueller discloses a method of influencing the rheology of drilling fluids or well service fluids comprising invert (water-in-oil) emulsions, wherein the method comprising introducing an additive into an invert emulsion drilling fluid, wherein the additive comprising organophilic bentonite clay, weighting agent such 2H4O)n-(C3H6O)m(C4H8O)k-H, wherein R is a saturated or unsaturated, linear or branched, alkyl radical having about 8 to about 24 carbon atoms, n is a number ranging from about 1 to about 10, m is a number ranging from about 0 to about 10, and k is a number ranging from about 0 to about 10, encompassing claims 1, 24-25 rheology modifier (column, 2, lines 60-67, column 3, lines 35-38, column 7, lines 32-35, column 8, lines 9-17; organophilic lignite read on filtration control agent as evidenced from https://www.rheologicaladditive.com/filtration-control-agent-organophilic-lignite-for-oil-b... downloaded on 3/10/2021). Mueller does not disclose polyamide resin. 
           However, Patel discloses an invert emulsion drilling fluid comprising suspending agent comprising polyamide resins (para [0011], [0025], [0032]).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Mueller with suspending agent comprising polyamide resins as taught by Patel to promote particle suspension in the invert emulsion drilling fluid. 
             Regarding claim 2, Mueller discloses a method of drilling a wellbore with the inver emulsion drilling fluid (claims 1, 9-10, 16-18). 
            Regarding claim 3, Mueller discloses invert emulsion drilling fluid has oil 80 vol% and water 20 vol% (column 6, lines 37-38), fall into instant claim range of oil to water ratio of about 60:40 to about 95:5.
            Regarding claim 5, Mueller discloses invert emulsion drilling fluid is effective at temperature below 50 0F (column 5, lines 24-25), overlapping instant claim range of from about 40 0F to about 300 0F. 
0F, overlapping the requirement of claim 5. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
         Regarding claim 6, Mueller discloses thinner comprising ethoxylated alcohol (read on rheology modifier) in amount of 2 lb/bbl (column 8, line 17) fall into instant claim range of from about 0.5 ppb to about 18 ppb.
12.     Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Patel as applied to claim 1 above and further in view of Price Hoelscher (US 2019/0136114).
           Mueller includes features of claim 1 above.
         Regarding claim 23, Mueller discloses (column 8, lines 9-17) oil such as 2-ethylhexyl octanoate ester (density 0.864 g/cm3) in an amount of 0.496 lb/bbl (equivalent to 150.2 pound/bbl), fall into instant claim range of 150 ppb to about 250 ppb, organophilic bentonite clay in an amount of about 1 lb/bbl, fall into instant claim range of from about 1 ppb to about 6 ppb, weighting agent such as barite 314 lb/bbl, fall into instant claim range of from about 50 ppb to about 500 ppb, thinner comprising ethoxylated alcohol (read on rheology modifier) in amount of 2 lb/bbl (column 8, line 17) fall into instant claim range of from about 0.5 ppb to about 18 ppb and Patel discloses polyamide resin in an amount of from about 0.1 to about 6 wt% (para [0032]; equivalent to ~0.35 ppb to ~21 ppb), encompassing instant claim range of from about 0.5 ppb to about 4 ppb. Mueller does not disclose at least one emulsifier ranges from about 7 ppb 
          However, Price Hoelscher discloses an invert emulsion drilling fluid (table 3, Fluid E) comprising emulsifier in amount of 10 ppb, fall into instant claim range of from about 7 ppb to about 16 ppb, and at least one filtration control agent in amount of 2 ppg, fall into instant claim ranges from about 0.5 to about 4 ppb.
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Mueller with the aforementioned teachings of Price Hoelscher to provide an invert emulsion drilling fluid comprising emulsifier in amount of 10 ppb, and filtration control agent in amount of 2 ppg in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768